DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed July 18, 2022 have been fully considered but they are not persuasive.  Applicant argues that the base frame of Hütter is not “configured to connect” with the main bearing housing of Hütter, going on to state that instead, “the ‘base frame’ appears to connect with the ‘nacelle structure’”.  While Examiner agrees that the base frame is directly connected with the nacelle structure, Examiner disagrees with Applicant’s assessment that the base frame is not configured to connect with the main bearing housing.  It appears evident in Fig. 1 of Hütter that the base frame is indirectly connected to the main bearing housing through the nacelle structure.
Applicant argues that Hütter “does not disclose a nacelle structure that is separate from the main bearing housing” and that as a result, Hütter “fails to teach each and every element of amended claim 1”.  This new limitation is addressed in the rejection below.
Applicant argues that “claims 8-10 recite unique combinations of subject matter not disclosed by Hütter.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “connecting member” in claims 2-5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1, 2 and 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over USP 2,832,895 (Hütter hereinafter).
With regard to claim 1, Hütter discloses a nacelle of a wind turbine generator comprising: 
a base frame that is separate from and which supports a main bearing housing, in use, the base frame being configured to connect with a lower portion of the main bearing housing; and 
a nacelle structure that is separate from and which is connected to the base frame at a first connection, wherein that nacelle structure extends away from the base frame and defines at least in part an interior nacelle volume;
wherein the nacelle structure is connected to the main bearing housing by way of a second connection at a point arranged above a plane of a rotor axis of the main bearing housing (see Annotated Fig. 1 of Hütter below).
Hütter does not disclose wherein the nacelle structure is separate from the main bearing housing.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the nacelle structure separate from the main bearing housing, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlicnrnan, 168 USPQ 177, 179.
With regard to claim 2, the Hütter modification with regard to claim 1 discloses the nacelle according to claim 1, wherein the second connection comprises a connecting member that extends from the nacelle structure and is adapted for connection to the main bearing housing.
With regard to claim 7, the Hütter modification with regard to claim 1 discloses the nacelle according to claim 1, wherein the second connection depends from an upper portion of the nacelle structure.
With regard to claim 8, the Hütter modification with regard to claim 1 discloses all of the limitations of claim 8, except for wherein the second connection comprises two points of connection with the nacelle structure.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide that the second connection comprises two points of connection with the nacelle structure, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  In re Harza, 274 F.2d 669, 124 USPQ 378.
With regard to claim 9, the Hütter modification with regard to claim 8 discloses the nacelle according to claim 8, wherein the two points of connection are arranged at opposing lateral portions of the nacelle structure.
With regard to claim 10, the Hütter modification with regard to claim 1 discloses all of the limitations of claim 10, except for wherein the second connection is configured to form two points of connection with the main bearing housing.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide that the second connection is configured to form two points of connection with the main bearing housing, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  In re Harza, 274 F.2d 669, 124 USPQ 378.
With regard to claim 11, the Hütter modification with regard to claim 1 discloses the nacelle according to claim 1, wherein the nacelle structure includes an opening at its upper portion, the opening being configured to allow passage of the main bearing housing to be installed onto the base frame through the nacelle structure.  It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.
With regard to claim 12, the Hütter modification with regard to claim 1 discloses the nacelle according to claim 1, wherein the nacelle structure includes a closure element that is connectable to the nacelle structure to close the opening.
With regard to claim 13, the Hütter modification with regard to claim 1 discloses the nacelle according to claim 1, wherein the nacelle structure is frame-like in form and connects to the main bearing housing to form an integral load bearing structure.

    PNG
    media_image1.png
    438
    584
    media_image1.png
    Greyscale

Annotated Fig. 1 of Hütter
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hütter in view of USPAP 2013/0243569 (Munk-Hansen hereinafter).
With regard to claim 15, the Hütter modification with regard to claim 1 discloses a method of assembling a nacelle for a wind turbine generator, the nacelle comprising a main bearing housing and a nacelle structure when assembled, the method comprising:
arranging the main bearing housing onto a base frame of the nacelle, the base frame defining a first connection with the nacelle structure, the nacelle structure extending away from the base frame and defining at least in part an interior nacelle volume; and 
connecting the nacelle structure to the main bearing housing by way of a second connection at a point arranged above a plane of a rotor axis of the main bearing housing.
The Hütter modification with regard to claim 1 does not disclose transporting the nacelle structure and the main bearing housing separately to a site for construction of the wind turbine generator. 
Munk-Hansen teaches transporting all of the separate pieces of a wind turbine to where the wind turbine is to be installed and assembling the parts on site, including the nacelle, generator and load carrying structures (Abstract and paragraphs [0011], [0019] and [0026]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to further modify the apparatus of the Hütter modification with regard to claim 1 by transporting the nacelle structure and the main bearing housing separately to a site for construction of the wind turbine generator as taught in Munk-Hansen for the purposes of using an in-line-production method to achieve a cost effective production and a high quality and that is easily transported (paragraphs [0011] and [0015] of Munk-Hansen).
Allowable Subject Matter
Claims 3-6, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R EASTMAN whose telephone number is (571)270-3132. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R EASTMAN/Primary Examiner, Art Unit 3745